Case: 2:19-mj-00949-KAJ Doc #: 1 Filed: 12/06/19 Page: 1 of 4 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant kK A

oe

UNITED STATES DISTRICT COURT!)

1
iad

  

for the 35
Southern District of Ohio ena Get 6 3
wh A bie Ls

In the Matter of the Search of ) “whe Ly re re oO

fority Mal TEAR Mas

USPS Priority Mail parcel 9505 5265 1787 9329 1496 14 ) , | or OY RATA

addressed to “Antoine Brown, 270 Peterson Ave., Marion, OH ) Case No. Z “ q “My yr t

43302, US" )
)
)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property

USPS Priority Mail parcel 9505 5265 1787 9329 1496 14 addressed to “Antoine Brown, 270 Peterson Ave., Marion, OH 43302, US"

located in the Southern District of Chio , there is now concealed (identify the

person or describe the property to be seized):
A quantity of a controlled substance and/or proceeds which are evidence thereof, and/or contraband, in violation of Title 21, United

States Code, Sections 841(a)(1) and 843(b).

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Mf evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
™ a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section ; _— __ Offense Description
21 U.S.C. B41(a)(1) Possession with intent to distribute a controlled substance

21 U.S.C. 843(b) Prohibited use of a communication center (U.S. Mail)

The application is based on these facts:
As set forth in the attached Affidavit of Postal Inspector Justin D. Koble

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Sworn to before me and signed in my presence.

Date: Weel, QO)

City and state: Columbus, Ohio Hon. Kimb Jol: . Magistrate Judge

Printed name and title

 

 
Case: 2:19-mj-00949-KAJ Doc #: 1 Filed: 12/06/19 Page: 2 of 4 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

IN THE MATTER OF THE SEARCH OF: Case No. ZL. em: 944]

United States Postal Service Priority Mail MAGISTRATE JUDGE
parcel bearing tracking number 9505 5265 Kimberly A. Jolson
1787 9329 1496 14 addressed to ye
“Antoine Brown, 270 Peterson Ave.,
Marion, OH 43302, US”

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

I, Justin D. Koble, Postal Inspector, being duly sworn, depose and state as follows:

. [have been a U.S. Postal Inspector for the past 4 years, enforcing federal mail and drug
laws; currently assigned to Columbus, OH. I have received training at the U.S. Postal
Inspection Service National Training Seminars for mail-related criminal investigations
and have investigated cases with other federal, state, and local police units.

. The US. Postal Inspection Service is aware that drug traffickers have been using Priority
Mail, a business-oriented service offered by the United States Postal Service (USPS), to
transport controlled substances and transfer funds, cash or otherwise, to further their
enterprises. As a result of past investigations and prosecutions, the Postal Inspection
Service has determined that a number of indicators can be used to identify packages
containing contraband that have been entered into the Priority Mail network. Inspectors
routinely review shipment documents and Priority Mail parcels originating from or
destined to drug source areas to identify instances where there is a possibility of drug
trafficking.

. On November 29, 2019, U.S. Postal Inspectors identified a USPS Priority Mail parcel
with tracking number 9505 5265 1787 9329 1496 14 (hereinafter the “Subject Parcel”),
which was believed to contain narcotics due to routine profiling. Inspectors identified this
as a suspect drug parcel based on several characteristics, including but not limited to type
of mail, origin, destination, postage, and size.

. On November 29, 2019, U.S. Postal Inspectors took custody of the Subject Parcel which
was observed to be addressed to “Antoine Brown, 270 Peterson Ave., Marion, OH 43302,
US” with a return address of “Reena Mae H Sumili, 2817 Tourmaline Way, Antelope,
CA 95843, US”. The Subject Parcel is a brown USPS ReadyPost mailing carton
measuring approximately 15” x 12” x 10” and weighing approximately 4 pounds, 13.9
ounces. The Subject Parcel was determined to have been mailed from Antelope, CA on
November 25, 2019 with $25.45 in United States postage affixed.

. Additionally the strong odor of fresh marijuana was found to be emanating from the
Case: 2:19-mj-00949-KAJ Doc #: 1 Filed: 12/06/19 Page: 3 of 4 PAGEID #: 3

parcel. Through numerous drug investigations and approximately 13 years in law
enforcement, your affiant has become familiar with the odor of marijuana. Although
shippers of drugs frequently attempt to mask or conceal the odor of the substances
contained within, for various reasons the odor of these substances is often. still
observable.

6. On December 4, 2019, checks of USPS, law enforcement, and open-source databases
were conducted to determine the validity of the recipient name and address indicated on
the Subject Parcel “Antoine Brown, 270 Peterson Ave., Marion, OH 43302, US”.
According to USPS databases, 270 Peterson Ave is a valid address in the 43302 zip code
however the name “Antoine Brown” was not found to be associated with the address.

7. On December 4, 2019, checks of USPS, law enforcement, and open-source databases
were conducted to determine the validity of the return name and address indicated on the
Subject Parcel “Reena Mae H. Sumili, 2817 Tourmaline Way, Antelope, CA 95843, US”.
According to USPS databases, 2817 Tourmaline Way is a valid address in the 95843 zip
code however the name “Renna Mae H. Sumili” was not found to be associated with the
address.

8. Your affiant knows in the past, drug traffickers have used fictitious names at legitimate
addresses to receive parcels containing illegal narcotics, in an attempt to legitimize the
shipment and reduce the chance of the parcel being identified as suspicious. In addition,
individuals who use USPS for the shipment of illegal narcotics will frequently utilize
fictitious names and/or address for the return information for the same reasons.
Additionally, California is a known source area for shipment of illegal narcotics to
Central Ohio as well as other areas of the United States.

9. Because of the previously mentioned strong odor of marijuana, the parcel was not
subjected to an examination by a drug detecting K9.

10. Based on the information contained herein, your affiant maintains there is probable cause
to believe that the USPS Priority Mail Express parcel bearing tracking number 9505 5265
1787 9329 1496 14, the Subject Parcel, contains controlled substances and/or contraband,
in violation of Title 21, United States Code, Sections 841(a)(1) and 843(b). Based on the
facts set forth in this affidavit, I submit that there is probable cause to believe that
controlled substances are being concealed in the parcel, and seek the issuance of a
warrant to search the parcel for controlled substances to be seized.

Respectfully submitted,

 

Justi. D. Koble, United States Postal Inspector

Subscribed and sworn to before me on December WO | ! | , 2019,

Bo
Case: 2:19-mj-00949-KAJ Doc #: 1 Filed: 12/06/19 Page: 4 of 4 PAGEID #: 4

  
 

 

Honorable Kimberly A
UNITED STATES MA
